DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 5/24/2019. It is noted, however, that applicant has not filed a certified copy of the CN201910437471.1 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-7, 9, 12, 14-17 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamazaki et al. (PGPUB 20140063323).

Regarding claim 1, Yamazaki discloses a camera lens assembly comprising, sequentially from an object side to an image side of the camera lens assembly along an optical axis (Example 1 cited below but please also refer to embodiments 2-7): 
a stop (St); 
a first lens (L1) having a positive refractive power (Table 1 and [0046]), and an object-side surface of the first lens being convex (Table 1); 
a second lens (L2) having a positive refractive power (Table 1); 
a third lens (L3); 
a fourth lens (L4); 
a fifth lens (L5) having a positive refractive power (Table 1 and [0046]); 
a sixth lens (L6) having a negative refractive power (Table 1 and [0046]), and an object-side surface of the sixth lens being concave (Table 1); and 
wherein, a distance Ts along the optical axis from the stop to the object-side surface of the first lens satisfies: 
0 < Ts < 0.2 mm (Table 1 and Fig. 1).

Regarding claim 4, Yamazaki discloses wherein a total effective focal length f of the camera lens assembly and an effective focal length f5 of the fifth lens satisfy 0.5 <f/f5 ≤ 1.52 (Table 1 where f = 3.7 and f5 = 2.58 giving 1.44).

Regarding claim 5, Yamazaki discloses wherein a total effective focal length f of the camera lens assembly and an effective focal length f3 of the third lens satisfy -0.6 < f/f3 < 0.1 (Table 1 where f = 3.7 and f3 = -6.38 giving -0.58).

Regarding claim 6, Yamazaki discloses wherein a total effective focal length f of the camera lens assembly, an effective focal length f1 of the first lens and an effective focal 32length f2 of the second lens satisfy f/f1+f/f2 < 1.3 (Table 1 where F = 3.7, f1 = 4.63 and f2 = 7.86 giving 1.27).

Regarding claim 7, Yamazaki discloses wherein a total effective focal length f of the camera lens assembly, a radius of curvature R9 of the object-side surface of the fifth lens and a radius of curvature R10 of an image-side surface of the fifth lens satisfy f/R9-f/R10 < 3.0 (Table 1 gives f = 3.7, R9 = 3.328 and R10 = -2.22 giving 2.78).

Regarding claim 9, Yamazaki discloses wherein a combined focal length f123 of the first lens, the second lens and the third lens, and a spaced interval T34 along the optical axis between the third lens and the fourth lens satisfy 9 < f123/T34 < 17 (Table 1 where f123 = 4.76 and T34 = 0.4 giving 11.9).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 10, 12-13, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki.

Regarding claim 2, Yamazaki does not disclose wherein a total effective focal length f of the camera lens assembly and a radius of curvature R 1I of the object-side surface of the sixth lens satisfy -1.0 < f/R11 < -0.5.
However, Yamazaki teaches f/R11 = -1.05 (Table 1 where f = 3.7 and R11 = -3.528). The difference between the claimed range and the value taught by Yamazaki is 0.05, which is close but not overlapping. It would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust R11 or f of Yamazaki to satisfy the expression above since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. of America v. Nabber, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) and further being motivated to improve image aberration correction.

Regarding claim 10, Yamazaki does not disclose wherein a distance TTL along the optical axis from the object-side surface of the first lens to an image plane of the camera lens assembly and half of a diagonal length ImgH of an effective pixel area on the image plane of the camera lens assembly satisfy TTL/ImgH < 1.5.
However, Yamazaki teaches TTL/ImgH = 1.55 (Table 1 where TTL = 4.513 and Fig. 15 where ImgH = 2.91). The difference between the claimed range and the value taught by Yamazaki is 0.05, which is close but not overlapping. It would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the overall length of the system or the image height of Yamazaki to satisfy the expression above since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. of America v. Nabber, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) and further being motivated to reduce the size of the device.

Regarding claim 11, Yamazaki does not disclose wherein a total effective focal length f of the camera lens assembly and half of a diagonal length ImgH of an effective pixel area on an image plane of the camera lens assembly satisfy 0.85 < ImgH/f < 1.0.
However, Yamazaki teaches ImgH/f = 0.8 (Table 1 where f = 3.7 and Fig. 15 where ImgH = 2.91). The difference between the claimed range and the value taught by Yamazaki is 0.05, which is close but not overlapping. It would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the overall focal length of the system or the image height of Yamazaki to satisfy the expression above since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. of America v. Nabber, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) and further being motivated to reduce the size of the device.

Claims 3, 8 and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki in view of Hosono et al. (PGPUB 20200319430).

Regarding claim 3, Yamazaki does not disclose wherein an abbe number V4 of the fourth lens and an abbe number V5 of the fifth lens satisfy |V4-V5| < 15.
However, Hosono teaches a similar lens system having the same power arrangement of +, +, -, -, +, - (Table 10) wherein |V4-V5| < 15 (Table 6 where V4 = 19.2 and V5 = 25.8 giving 6.6).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Yamazaki and Hosono such that the expression above was satisfied motivated by improving optical performance ([0106]-[0108]).

Regarding claim 8, Yamazaki does not disclose wherein a radius of curvature R5 of an object-side surface of the third lens and a radius of curvature R6 of an image-side surface of the third lens satisfy 0 < R5/R6 < 3.5.
However, Hosono teaches a similar lens system having the same power arrangement of +, +, -, -, +, - (Table 10) wherein 0 < R5/R6 < 3.5 (Table 6 where R5 = 7.291 and R6 = 3.243 giving 2.24).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Yamazaki and Hosono such that the expression above was satisfied motivated by improving optical performance ([0106]-[0108]).

Regarding claim 12, Yamazaki discloses a camera lens assembly comprising, sequentially from an object side to an image side of the camera lens assembly along an optical axis: 
a stop (St); 
a first lens (L1) having a positive refractive power (Table 1 and [0046]), and an object-side surface of the first lens being convex (Table 1); 
a second lens (L2) having a positive refractive power (Table 1); 
a third lens (L3); 
a fourth lens (L4); 
a fifth lens (L5) having a positive refractive power, and an image-side surface of the fifth lens being convex (Table 1 and [0046]); 
a sixth lens (L6) having a negative refractive power (Table 1 and [0046]), and an object-side surface of the sixth lens being concave (Table 1); and 
wherein a total effective focal length f of the camera lens assembly and an effective focal length f6 of the sixth lens satisfy -1.6 < f/f6 < -1.0 (Table 1 where f = 3.7 and f6 = -2.34 giving -1.58).
Yamazaki does not disclose wherein a radius of curvature R5 of an object-side surface of the third lens and a radius of curvature R6 of an image-side surface of the third lens satisfy 0 < R5/R6 < 3.5.
However, Hosono teaches a similar lens system having the same power arrangement of +, +, -, -, +, - (Table 10) wherein 0 < R5/R6 < 3.5 (Table 6 where R5 = 7.291 and R6 = 3.243 giving 2.24).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Yamazaki and Hosono such that the expression above was satisfied motivated by improving optical performance ([0106]-[0108]).

Regarding claim 13, modified Yamazaki does not disclose wherein a total effective focal length f of the camera lens assembly and a radius of curvature R 1I of the object-side surface of the sixth lens satisfy -1.0 < f/R11 < -0.5.
However, Yamazaki teaches f/R11 = -1.05 (Table 1 where f = 3.7 and R11 = -3.528). The difference between the claimed range and the value taught by Yamazaki is 0.05, which is close but not overlapping. It would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust R11 or f of Yamazaki to satisfy the expression above since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. of America v. Nabber, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) and further being motivated to improve image aberration correction.

Regarding claim 14, modified Yamazaki discloses wherein a total effective focal length f of the camera lens assembly and an effective focal length f5 of the fifth lens satisfy 0.5 <f/f5 ≤ 1.52 (Table 1 where f = 3.7 and f5 = 2.58 giving 1.44).

Regarding claim 15, modified Yamazaki discloses wherein a total effective focal length f of the camera lens assembly and an effective focal length f3 of the third lens satisfy -0.6 < f/f3 < 0.1 (Table 1 where f = 3.7 and f3 = -6.38 giving -0.58).

Regarding claim 16, modified Yamazaki discloses wherein a total effective focal length f of the camera lens assembly, an effective focal length f1 of the first lens and an effective focal length f2 of the second lens satisfy f/f1+f/f2 < 1.3 (Table 1 where F = 3.7, f1 = 4.63 and f2 = 7.86 giving 1.27).

Regarding claim 17, modified Yamazaki discloses wherein a spaced interval T56 along the optical axis between the fifth lens and the sixth lens and a center thickness CT6 along the optical axis of the sixth lens satisfy 0.8 < T56/CT6 < 2.6 (Table 1 where T56 = 0.488 and CT6 = 0.41 giving 1.19).

Regarding claim 18, modified Yamazaki does not disclose wherein a spaced interval T12 along the optical axis between the first lens and the second lens, a spaced interval T23 along the optical axis between the second lens and the third lens and a sum ∑AT of spaced intervals along the optical axis between any two adjacent lenses among the first lens to the sixth lens satisfy (T12+T23) / ∑AT < 0.1.
However, Yamazaki teaches (T12+T23) / ∑AT = 0.17 (Table 1 where T12 = 0.1, T23 = .134 and ∑AT = 1.3421). The difference between the claimed range and the value taught by Yamazaki is 0.07, which is close but not overlapping. It would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the distance between one or more of adjacent lenses of Yamazaki to satisfy the expression above since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. of America v. Nabber, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) and further being motivated to reduce the size of the device.

Regarding claim 19, modified Yamazaki discloses wherein a combined focal length f123 of the first lens, the second lens and the third lens, and a spaced interval T34 along the optical axis between the third lens and the fourth lens satisfy 9 < f123/T34 < 17 (Table 1 where f123 = 4.76 and T34 = 0.4 giving 11.9).

Regarding claim 20, modified Yamazaki does not disclose wherein a total effective focal length f of the camera lens assembly and half of a diagonal length ImgH of an effective pixel area on an image plane of the camera lens assembly satisfy 0.85 < ImgH/f < 1.0.
However, Yamazaki teaches ImgH/f = 0.8 (Table 1 where f = 3.7 and Fig. 15 where ImgH = 2.91). The difference between the claimed range and the value taught by Yamazaki is 0.05, which is close but not overlapping. It would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the overall focal length of the system or the image height of Yamazaki to satisfy the expression above since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. of America v. Nabber, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) and further being motivated to reduce the size of the device.


Response to Arguments
Applicant's arguments filed 8/12/2022 have been fully considered and are partially persuasive. .
Regarding applicant’s remarks with respect to claim 12, the office agrees that the amendments overcome the rejection of record and a new rejection of claim 12 has been made in this action. However, the office respectfully disagrees that the amendment overcomes Hosono. Applicant argues on page 8 that because Yamazaki and Hosono have differently shaped fifth lenses it would not be obvious to combine. The office respectfully disagrees. It is not required that the lens systems be identically shaped for it to be obvious to combine. One of ordinary skill in the art would recognize the benefit of the shape and/or focal length of particular lenses in similarly powered systems, without needing to consider the shape of every lens. For example, Hosono states in [0089] that the ratio of f3/f4 should be within a particular range. One of ordinary skill would recognize that in an identically powered system a similar benefit of improving image aberration can be achieved by adjusting the power, and therefore shape, of the third lens.
With respect to applicant’s remarks on page 7, the applicant argues that Yamazaki Ts is less than zero in every example except example 4. The office respectfully disagrees. The applicant has not defined a direction by which the stop to object-side surface of the first lens should be measured. The claim only states that Ts is a distance along the optical axis from the stop to the object-side surface without specifying that one direction is negative or positive. 
If applicant were to amend to specify the object to image direction defines a positive axis direction by which Ts is measured, then the office would agree the limitation is not disclosed by Yamazaki. However, upon further search Lee et al. (PGPUB 20180039046) discloses a lens system having the power arrangement +, +, -, -, +, - (Abst.), a stop located 0.03 mm from a convex object-side surface of the first lens and a sixth lens comprising a concave object-side surface (Tables 1 and 2). Further, in the case of such an amendment, the adjustment of the position of a stop is obvious. Aperture stops are routinely moved in order to create a variety of desired effects on an image, such as changing a depth of field, brightness and reducing aberrations.  



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS S FISSEL/Primary Examiner, Art Unit 2872